Case: 22-1698    Document: 50     Page: 1    Filed: 08/05/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                      JOE THORPE,
                     Plaintiff-Appellant

                             v.

 SALISBURY TOWNSHIP, PA, DEBRA J. BRINTON,
 DONALD B. BRINTON, SANDY NICOLO, MICHAEL
   J. POCHRON, JAMES R. SUHOCKI, MEGAN C.
     HOUCK, aka Megan Suhocki, GREGORY M.
   REIHMAN, MICHAEL J. MILKOVITZ, JOELLE
    MILKOVITZ, JOHN ASHLEY, DANIEL SELL,
               Defendants-Appellees
              ______________________

                        2022-1698
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Pennsylvania in No. 5:21-cv-02102-JFL,
 Judge Joseph Francis Leeson, Jr.
            -------------------------------------------------

                      JOE THORPE,
                     Plaintiff-Appellant

                             v.

 SALISBURY TOWNSHIP, PA, DEBRA J. BRINTON,
 SANDY NICOLO, MICHAEL J. POCHRON, DANIEL
Case: 22-1698    Document: 50      Page: 2    Filed: 08/05/2022




 2                         THORPE   v. SALISBURY TOWNSHIP, PA



                           SELL,
                    Defendants-Appellees
                   ______________________

                         2022-1708
                   ______________________

    Appeal from the United States District Court for the
 Eastern District of Pennsylvania in No. 5:21-cv-04261-JFL,
 Judge Joseph Francis Leeson, Jr.
                   ______________________

 PER CURIAM.
                         ORDER
     Joe Thorpe seeks review of orders of the United States
 District Court for the Eastern District of Pennsylvania in
 the two underlying civil rights cases that denied Mr.
 Thorpe’s motion for an injunction and dismissed his claims.
 On May 27, 2022, this court directed the parties to show
 cause as to why the appeals should not be dismissed or
 transferred to the United States Court of Appeals for the
 Third Circuit. Mr. Thorpe and appellee Michael J. Pochron
 have not responded. The remaining appellees (collectively,
 “responding appellees”) submit informal response briefs
 urging dismissal of the appeals for lack of jurisdiction.
     These appeals are outside this court’s appellate juris-
 diction. This court possesses jurisdiction over only certain
 appeals from federal district courts, including cases arising
 under the patent laws, see 28 U.S.C. §§ 1295(a)(1),
 1295(a)(4)(C), and certain cases against the United States
 for claims “not exceeding $10,000 in amount,” 28 U.S.C.
 § 1346(a)(2), see 28 U.S.C. § 1295(a)(2). None of these apply
 to Mr. Thorpe’s appeals. And Mr. Thorpe’s opening briefs,
 which he filed prior to the issuance of our show cause order,
 do not address this court’s jurisdiction over these appeals.
Case: 22-1698      Document: 50       Page: 3    Filed: 08/05/2022




 THORPE   v. SALISBURY TOWNSHIP, PA                             3



     When this court lacks jurisdiction, it may, “if it is in the
 interest of justice, transfer such . . . appeal[s]” to the appro-
 priate court. 28 U.S.C. § 1631. Although responding ap-
 pellees urge dismissal because the district court dismissed
 some of Mr. Thorpe’s claims without prejudice and permit-
 ted him to amend his complaints, we deem it the better
 course to transfer to the Third Circuit for that court to ad-
 dress those issues.
     Accordingly,
     IT IS ORDERED THAT:
      Pursuant to 28 U.S.C. § 1631, these appeals and all fil-
 ings are transferred to the United States Court of Appeals
 for the Third Circuit.
                                       FOR THE COURT

 August 5, 2022                        /s/ Peter R. Marksteiner
     Date                              Peter R. Marksteiner
                                       Clerk of Court